McGuire, J., dissents in a memorandum as follows:
I respectfully dissent. While wearing sandals as he was engaged in roof repair on the flat roof of a state-owned building, claimant sustained burns to his feet when hot tar splashed onto his feet from a five-gallon bucket he was holding. Buckets of tar were hauled manually from the ground to the roof by means of a rope attached to the handle. Claimant lost his balance as he freed a bucket which had caught under the edge of the roof and pulled it up to the roof on which he was standing.
Under Labor Law § 241 (6), any comparative fault by claimant would be relevant to his ability to recover for his injuries (see Rocovich v Consolidated Edison Co., 78 NY2d 509, 512 [1991]). By contrast, under Labor Law § 240 (1), absolute liability is imposed for injury proximately caused by a violation of its strictures, and “[n]egligence, if any, of the injured worker is of no consequence” (Rocovich at 513). After a trial on liability, the court concluded that there was no basis for liability under Labor Law § 241 (6) but that the State was liable under Labor Law § 240 (1). Claimant has not cross-appealed and so the sole issue on this appeal by the State is whether “the extraordinary protections” of Labor Law § 240 (1) are available to claimant (Melber v 6333 Main St., 91 NY2d 759, 762 [1998]). Those protections, however, “apply only to a narrow class of dangers” (id.), and the judgment should be reversed because claimant’s injury did not stem from the “elevation-related hazards” at which Labor Law § 240 (1) was aimed (Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500 [1993]).
As the Court of Appeals stated in Ross, Labor Law § 240 (1) provides “ ‘exceptional protection’ for workers against the ‘special hazards’ that arise when the work site either is itself elevated or is positioned below the level where ‘materials or load [are] hoisted or secured’ ” (id. at 500-501, quoting Rocovich, 78 NY2d at 514). The Court went on to define those “special hazards” in words that warrant quotation in full: “The ‘special hazards’ to which we referred in Rocovich, however, do not encompass any and all perils that may be connected in some tangential way with the effects of gravity. Rather, the ‘special hazards’ referred to are limited to such specific gravity-related accidents as falling from a height or being struck by a falling object that was improperly hoisted or inadequately secured. In other words, Labor Law § 240 (1) was designed to prevent those *383types of accidents in which the scaffold, hoist, stay, ladder or other protective device proved inadequate to shield the injured worker from harm directly flowing from the application of the force of gravity to an object or person ” (81 NY2d at 501 [second emphasis added and citation omitted]).
Simply stated, under these controlling precedents, claimant cannot recover under Labor Law § 240 (1) because his injuries were not caused either by a fall from an elevated position or by being struck by a falling object. Such a fall or such a falling object is a necessary, albeit not a sufficient, condition for liability under Labor Law § 240 (1).
This case is indistinguishable from Ross. There, the construction worker sustained back injuries as a result of working in a contorted position while seated on a temporary platform covering a shaft some 40 to 50 feet deep (81 NY2d at 498). Whatever defects may have existed in the platform were irrelevant, because “it cannot be said that the device did not serve the core objective of Labor Law § 240 (1)—preventing plaintiff from falling down the shaft” (id. at 501). Just as the mere fact that the plaintiff in Ross was working at an elevated level was not sufficient to establish liability under Labor Law § 240 (1), that same fact is not sufficient here. What the Court stated in Ross applies equally to claimant’s injury: “The injury sustained by the plaintiff in this case—severe and disabling back strain—is not the kind of harm that is typically associated with elevation-related hazards” (id. at 500).
To be sure, as claimant’s expert opined, if a hoist had been used to transport the buckets of hot tar to the roof, claimant well may not have sustained the burns to his feet. But that is irrelevant. Injuries that do not result from elevation-related hazards “are not compensable under [Labor Law § 240 (1)] even if proximately caused by the absence of an adequate scaffold or other required safety device” (id.).
Thus, claimant would not have been able to recover under the statute if he had lost his balance causing the hot tar to splash on his feet as a result of stumbling over some negligently placed obstacle on the roof (see Melber, 91 NY2d at 761, 764 [plaintiffs injuries not compensable under Labor Law § 240 (1) although he tripped over electric conduit protruding from the floor while walking on stilts he employed to install metal studs in the top of a drywall]). That claimant lost his balance after leaning down from the roof is of no legal moment, for it established only that his injury was “connected in some tangential way with the effects of gravity” (Ross, 81 NY2d at 501).
Obviously, claimant would not have a cause of action under *384Labor Law § 240 (1) if he had lost his balance while reaching for a bucket of hot tar that had been placed in some awkward or difficult to reach place on the roof. The “extraordinary protections” of the statute would not apply on those facts, and for the same reason they do not apply on these facts: the “special hazards” at which the statute was aimed are “limited to such specific gravity-related accidents as falling from a height or being struck by a falling object that was improperly hoisted or inadequately secured” and do “not encompass any and all perils that may be connected in some tangential way with the effects of gravity” (Ross, 81 NY2d at 501).